872 F.2d 1026
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony C. KRCHMAR, Plaintiff-Appellant,v.Hunter HAY, Jailer, Franklin County Regional Jail, DonnaYeast, Inmate Services, Defendants-Appellees.
No. 88-6123.
United States Court of Appeals, Sixth Circuit.
April 27, 1989.

1
Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and GEORGE E. WOODS, District Judge.*

ORDER

2
Anthony Krchmar appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Krchmar claimed that the jailer and an employee of the Franklin County Regional Jail denied him access to the courts when they failed to provide him with current and adequate law books.


4
The district court adopted the magistrate's report and dismissed the action under 28 U.S.C. Sec. 1915(d) as frivolous.


5
Upon consideration, we conclude that Krchmar waived his right to appellate review of this matter when he failed to file objections to the magistrate's report and recommendation after being duly advised that such objections were necessary to preserve his right to appeal.   See Thomas v. Arn, 474 U.S. 140 (1985);  Smith v. Detroit Fed'n of Teachers Local 231, 829 F.2d 1370 (6th Cir.1987).


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation